            Case 1:18-cv-10737-PBS Document 44 Filed 01/03/19 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

                                                            CIVIL ACTION NO. 18-cv-10737-PBS



Cp MARILYN BARRESI, PERSONAL
.=1^ REPRESENTATIVE OF THE ESTATE OF
\j   STEPHANIE MCMAHON

                        Plaintiff,

                       V.


VJ
     CITY OF BOSTON

                            Defendant.
>0
•o




         DEFENDANT CITY OF BOSTON'S MOTION TO DISMISS PLAINTIFF'S SECOND
                                         AMENDED COMPLAINT
                                               fECF NO. 41] ^
            The Defendant, City of Boston ("City"), hereby moves this Honorable Court pursuant to

     Fed. R. Civ. P. 12(b)(6) to dismiss Plaintiffs Second Amended Complaint in its entirety for its
     failure to state a claimupon whichrelief can be granted.

            In essence, Plaintiff seeks to hold the City responsible for the decedent's death.
     According to Plaintiffs Second Amended Complaint, the decedent, Stephanie McMahon, was
     killed by Randall Tremblay, a man against whom she had a restraining order. Plaintiff alleges
     that the City is responsible for Ms. McMahon's death because itdid not arrest Tremblay when it
     had the opportunity to do so.

             Plaintiff asserts thirteen claims against the City: a wrongful death claim under G. L. c.

     229 (Count I); a"conscious pain and suffering" claim under G. L. c. 229 (Count II); anegligence

     '       Though Plaintiff labels ECF No. 41 as her "Amended Complaint" it is actually her Second Amended
     Complaint.
